436 F.2d 418
Peter Brent ZAUNER, Appellant,v.Hoyt C. CUPP, Warden, Appellee.
No. 24835.
United States Court of Appeals, Ninth Circuit.
December 24, 1970.

Appeal from the United States District Court for the District of Oregon; Gus J. Solomon, Judge.
M. Chapin Milbank (argued), Salem, Or., for appellant.
Jacob Tanzer (argued), Asst. Atty. Gen., Lee Johnson, Oregon Atty. Gen., Salem, Or., for appellee.
Before HAMLEY, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
Zauner appeals from the district court's denial of his petition for a writ of habeas corpus. We have assumed jurisdiction under Rule 22(b) of the F.R. App.Proc. and affirm.


2
Appellant committed a felony murder at age 16 and was convicted. He complains that Oregon law required the juvenile court to determine first that he committed the offense before remanding him to the state trial court for trial. The Oregon Supreme Court has held otherwise.


3
We affirm for the reasons stated in the district court's opinion. Zauner v. Cupp, Warden, 320 F.Supp. 333 (D.C. Or.1969).